Title: From George Washington to Stephen Moylan, 8 December 1780
From: Washington, George
To: Moylan, Stephen


                        
                            Sir
                            Head Quarters New Windsor 8th Decemr 1780.
                        
                        You will be pleased to make to the Board of War (and send duplicates to me) as soon as possible, an accurate
                            return of the Men and Horses in your Regiment—the quantity of Cloathing and number of Arms—Accoutrements, and furniture of
                            every kind fit for service, and what will be the deficiency, estimating the strength of your Corps at the new
                            Establishment—You will also make a return of the Articles of Cloathing and Accoutrements drawn by the Regt since the 1st
                            Septemr 1779. The foregoing are called for by the Board of War, for their government, as they are directed by Congress to
                            make provision for the Cavalry.
                        Should you have any Men in your Regiment belonging to the State of Connecticut and who are inlisted for the
                            War, be pleased to make me a return of their Names and the towns to which they belong in the State. I am &c.

                    